DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation of 1/16/2020.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 9-10, 13, and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Baxi (2014/0114166) or, in the alternative, under 35 U.S.C. 103 as obvious over Baxi (2014/0114166) in view of Case (3983867).  
Baxi discloses the use of a device, such as a smart phone, having three electrodes (e.g. abstract, figures 2, 3, 10, para. 36, etc.) for sensing and determining a 6 lead frontal electrode using the left arm, right arm, and left leg (e.g. abstract, paras. 25, 26, 39, etc.).  
Baxi discloses that the augmented leads aVL, aVF, and aVR are specifically determined using three electrical connections/three Goldberger’s central terminals by establishing electrical connections between the different claimed electrodes. Paragraph 25 uses only one equation to describe how aVL, aVF, and aVR are calculated, e.g. aVL= LA- ½ (RA + LL), and does not mention any other way to calculate the augmented leads.  This is the exact same equation used by the applicant and necessarily requires the first (second and third) electrical connection and first (second and third) Goldberger central terminal, i.e. ½ (RA + LL), to be provided and established. Baxi also states that multiple amplifiers, three or more, or one amplifier with a multiplexer, can be used to produce the leads (e.g. paras. 29 and 34, etc.) providing for the electrical connections and sensing of the electric potentials between the different electrodes.
Baxi also has memory, 214, which is capable of meeting the functional use recitation of storing processed information where the data is stored and can be wirelessly transmitted by a cellular phone or to a cellular phone (e.g. paras. 30-32, 54, 55, etc.) and therefore capable of being transmitted to a cellular telephone with a display. The system and method uses analog and digital circuitry, A/D circuitry and a microprocessor as a smart phone necessarily requires some non-transitory medium to execute the executable and computer programmed instructions or 
In the alternative, Case discloses it is known to use three electrical connections as the three Goldberger central terminals as inputs to sense electric potentials between electrodes to calculate augmented leads as this was how Goldberger set forth determining the augmented leads aVL, aVF, and aVR to better diagnose the patient’s heart condition (e.g. figures 14-16, 3, 5, 7; columns 1 and 2, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Baxi, with the use of three electrical connections as the three Goldberger central terminals as inputs to sense electric potentials between electrodes to calculate augmented leads, as taught by Case, to provide the predictable results of the conventional way Goldberger set forth determining the augmented leads aVL, aVF, and aVR to better diagnose the patient’s heart condition. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baxi, or Baxi in view of Case.  Baxi, or Baxi in view of Case discloses the claimed invention except for the device being a wristband. It would have been obvious to one having ordinary skill in the art at the time the invention was made/effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Baxi, or Baxi in view of Case, with the device being a wristband, as is well known and common knowledge in the art, to provide the predictable results of an unobtrusive device that appears as regular jewelry, is securely attached to the body, and can readily take measurements and display the results whenever the user requires it.

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.  Baxi does use three or more amplifiers and contains the exact same equations as the applicant for sensing and establishing the Goldberger’s central terminal, which has been known in the art since the 1940s, and is used to sense/determine the augmented leads aVF, aVL, and aVR.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792  
4/2/21